Citation Nr: 0928872	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The Veteran's hepatitis C infection is etiologically related 
to active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service. 38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
hepatitis C because it is related to service.  In his June 
2006 formal claim, he wrote that he was exposed to blood 
during service.  He also wrote that during boot camp he was 
vaccinated via jet injections and that the jet injectors were 
not cleaned between uses.

Service treatment records do not reflect a diagnosis of 
hepatitis C.  They do reflect the Veteran's complaints of 
gastrointestinal distress and fatigue, although these 
symptoms were attributed to psychiatric disability.

The post-service medical evidence confirms that the Veteran 
currently has stage 3 hepatitis C.  VA treatment records 
dated in October 2006, February 2007, and March 2007 note the 
Veteran's report that he had been informed of his hepatitis C 
infection 10 or 15 years earlier.  They also note that he was 
not sure of how he had been infected.  He specifically denied 
several hepatitis C risk factors, including blood exposure or 
transfusions, intravenous drug use, intranasal cocaine use, 
HIV infection, promiscuity, and tattoos.

In October 2006, the Veteran completed a questionnaire 
related to risk factors for hepatitis C infection and denied 
all nine risk factors listed.  The Board notes, however, that 
vaccination via jet injection was not listed on the 
questionnaire.

With respect to medical nexus, the Veteran's VA physician 
wrote in a June 2007 letter that his only risk factor for 
hepatitis C was the "gun shot" vaccination he received in 
service.  She indicated that his chronic hepatitis C should 
be considered service-connected.  In addition, the Veteran's 
representative submitted an article related to vaccines in 
the military.  The article describes the routine use of jet 
injectors in vaccinating new recruits and specifically notes 
that the use of contaminated and inadequately sterilized jet 
injectors had been observed by the Armed Forces 
Epidemiological Board in at least one military facility. 

The Board finds that the Veteran's statements regarding his 
risk factors for hepatitis C are credible.  His accounts of 
receiving a vaccination via jet injection and his statement 
that the jet injector was not cleaned between uses are 
supported by the article submitted by his representative.  In 
addition, there is no evidence that contradicts his denial of 
exposure to other identified hepatitis C risk factors.  

In light of the Veteran's credible account of his-service 
vaccination with an unsterilized jet injector and the June 
2007 physician's statement linking his chronic hepatitis C to 
that vaccination, the Board is satisfied that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection for 
hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


